Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6 and 10-19 are allowed over the prior art of record and in light of applicant’s arguments. Claims 7-9 have been cancelled.

The following is an examiner’s statement of reasons for allowance: the prior art of record fail to teach and suggest as a whole the combination steps for manufacturing a molded product, wherein at least one of the molding machine and the apparatus includes a communication device operable to transmit internal data to an external server together with identification information on a die mounted to the molding machine via a communication network; the communication device is configured to transmit external data, which is output from the one or more peripheral devices, to the external server together with the identification information on the die the communication device includes one or more external device connection terminals for communication with the one or more peripheral devices; and the one or more peripheral devices are connected to the one or more external device connection terminals via a communication cable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454